Citation Nr: 1328358	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU) prior to May 
13, 2004.

2.  Entitlement to an initial evaluation in excess of 70 
percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1973 to August 
1993.  The reported dates of service are not in dispute; 
however, they are unverifiable based on the available 
record.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In October 2008, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 50 percent for 
MDD.  The issue of entitlement to an effective date earlier 
than June 8, 2005 for the grant of a TDIU was remanded for 
additional development.  The Veteran appealed the denial of 
a higher rating for MDD to the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2009 the Court 
granted the parties' joint motion for remand, returning the 
matter to the Board for action in compliance with the joint 
motion.  

In March 2011, the Board granted an effective date of May 
13, 2004 for the grant of a TDIU.  The Veteran appealed to 
the Court.  The Board's March 2011 decision also remanded 
the issue of entitlement to an initial rating for MDD in 
excess of 50 percent.  While the appeal was in remand 
status, the RO granted a 70 percent evaluation for MDD, 
effective March 10, 2004, the date of receipt of the 
Veteran's claim.

In May 2012, the Board denied an evaluation in excess of 70 
percent for MDD.  The Veteran appealed to the Court.

In August 2012, the Court granted the parties' joint motion 
regarding the Veteran's appeal for an effective date earlier 
than May 13, 2004 for the grant of a TDIU.  The issue was 
remanded for action consistent with the joint motion.

In February 2013, the Court granted the parties' joint 
motion regarding the Veteran's appeal for an evaluation in 
excess of 70 percent for MDD.  The issue was remanded for 
action consistent with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

TDIU Prior to May 13, 2004

In an August 2012 joint motion for remand, the parties 
agreed that the Board had erred in failing to obtain records 
from the Social Security Administration.  The parties also 
indicated that the March 2003 VA examination report was 
speculative, and agreed that the Board should consider 
whether the record contained a medical opinion adequately 
addressing the effect of the Veteran's service-connected 
disabilities on his ability to work.  Finally, the parties 
also noted that the record contained evidence that the 
Veteran faced difficulties maintaining employment due to his 
service-connected disabilities during the period prior to 
March 20, 2003, the date when he met the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a).  

Because the parties have concluded that the March 2003 VA 
opinion was speculative, and they have suggested that an 
additional examination is warranted, such should be 
scheduled to determine the effect of the Veteran's service-
connected disabilities on his ability to work prior to May 
13, 2004.  

Moreover, because the Veteran's representative has asserted 
that the Veteran faced difficulties maintaining employment 
due to his service-connected disabilities prior to the date 
he met the schedular criteria for a TDIU under § 4.16(a), 
this question should be referred to the Director, 
Compensation and Pension Service, for an opinion regarding 
the Veteran's employability prior to March 20, 2003.



Evaluation of MDD

In the February 2013 joint motion for remand, the parties 
agreed that the Board's analysis, to the extent that it 
attempted to slate symptomatology into specific criteria, 
violated the Court's decision in Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The parties also agreed that the Board's analysis with 
respect to its conclusion that SSA records need not be 
obtained did not sufficiently describe how it complied with 
the requirement outlined in Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010) (VA is required to assist the Veteran 
in obtaining identified records where a reasonable 
possibility exists that the records are relevant to the 
Veteran's claim).  Because it is unclear whether SSA records 
in this case might be relevant to the Veteran's appeal, they 
should be sought and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA 
disability benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA 
disability benefits and all of the 
underlying medical records.  A copy of 
any response(s) from SSA, to include a 
negative reply, should be included in 
the claims file.  All records provided 
by SSA also should be included in the 
claims file.

All attempts to fulfill this 
development should be documented in the 
claims file.  If after continued 
efforts to obtain the records it is 
concluded that it is reasonably certain 
they do not exist or further efforts to 
obtain them would be futile, the RO 
must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) inform 
the Veteran that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

The development described below should 
not be undertaken until the step set 
forth above has been completed.

2.  Forward the claims file to a 
physician(s) or other appropriate 
provider(s) with the requisite 
expertise to determine whether the 
Veteran was unemployable due to his 
service-connected disabilities for the 
period prior to May 13, 2004.  

The provider(s) should be advised of 
the Veteran's service-connected 
disabilities and their evaluations 
during the relevant period.  The 
provider(s) should review the claims 
file and the Veteran's history in 
particular, and provide an opinion with 
respect to whether the Veteran was 
unable to secure or follow a 
substantially gainful occupation as the 
result of his service-connected 
disabilities at any time during the 
period prior to May 13, 2004.  While 
review of the entire file is required, 
attention is invited to the January 
2002 report and opinion from Dr. W.G., 
tabbed in Volume 2 of the claims file.

A discussion of the underlying reasons 
for all opinions expressed must be 
included in the provider's report, to 
include reference to pertinent evidence 
where appropriate. 
If the provider is unable to offer any 
of the requested opinions, it is 
essential that the examiner offer a 
rationale for the conclusion that an 
opinion cannot be provided without 
resort to speculation, together with a 
statement as to whether there is 
additional evidence that might enable 
an opinion to be provided, or whether 
the inability to provide the opinion is 
based on the limits of medical 
knowledge.  

3.  Upon completion of the development 
ordered above, review the resulting 
report(s) to ensure that the questions 
presented are adequately addressed.  Any 
inadequacies should be addressed prior 
to recertification to the Board.

5.  Upon completion of the development 
ordered above, refer the claim for a 
TDIU to the Director of Compensation and 
Pension Service for extraschedular 
consideration for the period prior to 
March 20, 2003, in compliance with 38 
C.F.R. § 4.16(b).  

6.  Readjudicate the Veteran's claims, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


